  1   Carolyn J. Johnsen (#011894)
      DICKINSON WRIGHT PLLC
  2   1850 N. Central Ave., Suite 1400
      Phoenix, Arizona 85004
  3   Phone: (602) 285-5000
      Fax: (844) 670-6009
  4   cjjohnsen@dickinsonwright.com
      Attorneys for the Liquid Capital Exchange, Inc.
  5
                         IN THE UNITED STATES BANKRUPTCY COURT
  6
                                FOR THE DISTRICT OF ARIZONA
  7
       In re:                                        Chapter 11 Proceedings
  8
       ARCTIC CATERING, INC.                         No. 2:18-bk-13118-EPB
  9
                                   Debtor,           JOINDER IN LIMITED OBJECTION TO
 10                                                  APPLICATION OF GORDON FOOD
                                                     SERVICE, INC. FOR ALLOWANCE AND
 11                                                  PAYMENT OF ADMINISTRATIVE
                                                     CLAIM UNDER 11 U.S.C. § 503(b)(9)
 12
                                                     Hearing Date: March 12, 2019
 13                                                  Time:         10:00 a.m.
 14             Liquid Capital Exchange, Inc. (“LCX”) hereby joins in the Limited Objection to
 15   Application of Gordon Food Service, Inc. for Allowance and Payment of Administrative
 16   Claim Under 11 U.S.C § 503(b)(9) (the “Objection”) [Doc. #150] filed by Arctic Catering,
 17   Inc. (the “Debtor”) for all the reasons set forth in the Objection.
 18             LCX further states and urges that any administrative claim granted to Gordon Food
 19   Service, Inc. (“Gordon”) must be subordinate to any super-priority claim of LCX pursuant
 20   to the Amended Final Order Granting Emergency Motion For Order Approving Post-
 21   Petition Factoring Agreement pursuant to 11 U.S.C. §§ 363 and 364 dated February 7, 2019
 22   [Doc. #132] and any order granting relief to Gordon should so state.
 23             DATED this 7th day of March, 2019.
 24                                                  DICKINSON WRIGHT PLLC

 25                                                  By: /s/ Carolyn J. Johnsen
                                                        Carolyn J. Johnsen
 26
                                                        Attorneys for Liquid Capital Exchange,
 27                                                     Inc.

 28
                                                     -1-
Case 2:18-bk-13118-EPB        Doc 151 Filed 03/07/19 Entered 03/07/19 14:23:09        Desc
                               Main Document    Page 1 of 2
  1   FOREGOING electronically filed with the
      Clerk of the U.S. Bankruptcy Court for the
  2   District of Arizona this 7th day of
  3   March, 2019, with a
      COPY served this same date
  4   via mail or e-mail on the following parties:
  5
      Grant L. Cartwright                                  Michael King
  6   Andrew A. Harnish                                    Kevin J. Blakley
      MAY, POTENZA, BARAN & GILLESPIE, P.C.                GAMMAGE & BURNHAM PLC
  7   201 North Central Avenue, 22nd Floor                 Two North Central Ave., 15th Floor
      Phoenix, AZ 85004                                    Phoenix, AZ 85004
  8   gcartwright@maypotenza.com                           mking@gblaw.com
      aharnisch@maypotenza.com                             kblakley@gblaw.com
  9
      Attorneys for Debtor                                 Attorneys for Food Services of America,
 10                                                        Inc.

 11   Larry Watson                                         Steve N. Berger
      Office of the U.S. Trustee                           ENGELMAN BERGER, PC
 12   230 North First Ave., Ste. 204                       3636 North Central Ave., Ste. 700
 13   Phoenix, AZ 85003                                    Phoenix, AZ 85012
      Larry.watson@usdoj.gov                               snb@eblawyers.com
 14                                                        Attorneys for Equity Holders

 15   Scott P. Vaughn                                      Carl Dore, Jr.
      MCGUIRE WOODS, LLP                                   Dore Law Group, PC
 16   201 N. Tryon Street, Ste. 3000                       17171 Park Row, Ste. 160
 17   Charlotte, NC 28202                                  Houston, TX 77085
      svaughn@mcguirewoods.com                             carl@dorelawgroup.net
 18                                                        Attorneys for Stallion Rockies, Ltd.

 19   Jody Corrales                                        Steven D. Jerome
      DECONCINI MCDONALD YETWIN &                          Emily Gildar Wagner
 20   LACY, PC                                             SNELL & WILMER, LLP
 21   2525 E. Broadway Blvd., Ste. 200                     One Arizona Center
      Tucson, AZ 85716                                     400 E. Van Buren Street, Ste. 1900
 22   jcorrales@dmyl.com                                   Phoenix, AZ 85004
      Attorneys for PJK Food Service LLC                   sjerome@swlaw.com
 23   d/b/a Keany Produce & Gourmet                        ewagner@swlaw.com
                                                           Attorneys for Triple B Corporation
 24                                                        d/b/a Charlie’s Produce
 25
 26   /s/ Janet Hawkins

 27   PHOENIX 86023-1 536931v1



 28
                                                     -2-
Case 2:18-bk-13118-EPB           Doc 151 Filed 03/07/19 Entered 03/07/19 14:23:09          Desc
                                  Main Document    Page 2 of 2
